Per Curiam
Opinion,
After our decision in this case was handed down on January 5, 1979, the appellants filed a timely application for reargument. Reargument was granted, limited to the issue of the effect, if any, of the Act of Assembly No. 249, P.L. 1067, signed by the Governor on October 5, 1978, which was after the date of the original argument of this case on September 26, 1978.
For the reasons set forth in our opinion in Meyers v. Board of Supervisors, 43 Pa. Commonwealth Ct. 196, 402 A.2d 278 (1979), we find no occasion to modify our opinion or the order heretofore filed in this matter.